Title: From Alexander Hamilton to James McHenry, 27 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Aug 27. 1799
          
          After consideration of the several candidates who have come under my notice for medical appointments in the Twelveth Regiment I would recommend them in the following order First—Samuel Finley, second John H Douglass, Third Samuel Davis Fourth Samuel Barnum fifth William McIntosh sixth D B —. This would consequently make Finley Surgeon and Douglass and Davis Mates. The experiment must decide whether both or either of the two last will accept the station of Mate. The circumstances which turn the scale in favour of Finley appear in the inclosed letter from Col Smith. 
          I recommend the following persons and in the following order as candidates for second lieutenancies in the same Regiment First Israel Loring second Joseph Herkimer (a son of General Herkimer) 3 Jacob Mancius 4 Nathaniel Smith 5 Cornelius Kip 6 Tobias V Cuyler 7 William B Vroo Walter B Vrooman Eigh 8th. Moses Blackly 9 Alexander Stevenson.
          I am not sure that there are as many vacancies but this will be known to you. I am certain that there are six thru by the appointments of Smith Ludlow and Coxe in the Regimental Staff one by the non acceptance of David Jones another by that of G. F Harrison and another by the previous death of Prosper Brown
          I shall be glad to see the vacancies filled without delay which the good of the Regiment requires and for which its Commandant is anxious
          With great respect
          The Secy of War
        